UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7862



CHARLES FRANKLIN HARGETT, JR.,

                                              Plaintiff - Appellant,

          versus


MR. JACKSON; RON BELL; MS. DIAL; PAULA SMITH;
ROSEMARY JACKSON; PHILLIP E. STOVER,

                                           Defendants - Appellees,


THEODIS BECK; BOYD BENNETT; BRENDA HARDEN;
SHIRLEY GREEN; JUDY FOGG; MS. BOYETTE; MS.
CARTER; GEORGE KENWORTHY; MR. HARRISON,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-392-BO)


Submitted: April 27, 2006                        Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles Franklin Hargett, Jr., Appellant Pro Se.     James Philip
Allen, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Norwood Pitt Blanchard, III, CRANFILL, SUMNER & HARTZOG,
L.L.P., Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Charles   Franklin   Hargett,   Jr.,   appeals   the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Hargett v. Jackson, No. CA-04-392-BO (E.D.N.C.

Nov. 1, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                - 3 -